DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 3, 2022 has been entered. Claims 1-8, 10-17, 19-20 remain pending in the application.  Claims 9 and 18 are canceled. Newly added claims 21-22 are pending in the application.

Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS pages 16-17 of 21) about the objections to claims 1, 9-10, 13-16, and 18-20, Examiner withdraws the objections after the amendment. However, claims 10 and 19 objected to after the amendment because of informality.

Regarding Applicant’s argument (REMARKS page 17 of 21) about the rejections of claims 9-10 and 18-19, Examiner withdraws the rejections after the amendment.

Applicant’s argument (REMARKS pages 18-20 of 21) about rejections of independent claims 1, 13, and 20 after the amendment is moot based on the new ground rejections.



Claim Objections
Claims 10 and 19 objected to because of the following informalities: “proceed to compare the matching error associated with the direct-matching method to the matching error associated with the cross-matching method” in lines 12-14. It appears that there should have results for the “proceed to compare the matching error associated with the direct-matching method to the matching error associated with the cross-matching method”. Appropriate corrections or clarifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 20 recites the limitation "the respective potential angles" in line 9 from bottom and "the other respective potential angles" in line 4 from bottom.  There is insufficient antecedent basis for this limitation in the claims because “potential angle pairs” and “other potential angle pairs” are previously defined instead of “potential angles” and “other potential angles”. Because the claims are indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "paired potential angles” and "other paired potential angles”. Appropriate clarifications are required.

Other claims are also rejected by virtue of their dependency on claims 1, 13, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Emami et al. (U.S. Patent No. 20170029107, hereafter Emami) in view of and Jiang et al. (H. Jiang, J. -K. Zhang and K. M. Wong, "Joint DOD and DOA Estimation for Bistatic MIMO Radar in Unknown Correlated Noise," in IEEE Transactions on Vehicular Technology, vol. 64, no. 11, pp. 5113-5125, Nov. 2015, doi: 10.1109/TVT.2014.2384495, hereafter Jiang).
Regarding claim 1, Emami discloses that a radar system {[0019] line 3 (radar system)} comprising: 
a transmitter array configured to transmit electromagnetic (EM) energy, the transmitter array having a first number of antenna elements {[0037] lines 1-2 (transmission antenna array, N antenna elements); [0026] lines 1-10 (transmitter, amplifiers, provide, transmission signal, excite, antenna, transmission beams); [0031] line 5 (GHz band)}; 
a receiver array configured to receive EM energy reflected by one or more objects, the receiver array having a second number of antenna elements {[0037] lines 2-3 (receiver antenna array, M antenna elements); [0027] lines 1-7 (receiver, receive, signal, over, antenna); [0045] lines 1-3, objects, transmit wave, reflected}; and 
one or more processors {[0144] line 4 (processors)} configured to: 
generate, using the EM energy received at the receiver array, a two-dimensional (2D) data matrix, the 2D data matrix having the first number of rows and the second number of columns {[0037] lines 4-6 (channels, between, transmitter antenna array, receiver antenna array, characterized by, NхM channel matrix), 7-10 (antenna elements, from, transmitter, receiver, turned on, obtain, entries, for, channel matrix)}, the first number of rows corresponding to the first number of antenna elements of the transmitter array, the second number of columns corresponding to the second number of antenna elements of the receiver array {[0037] lines 1-3 (transmitter antenna array, N antenna elements,  receiver antenna array, M antenna elements)}; 
determine, using the 2D data matrix, direction-of-arrival (DoA) estimates and direction-of-departure (DoD) estimates for the one or more objects {[0019] lines 3-5 (radar, AoD, DoD, object); [0042] lines 1-4 (channel matrix, used to, find, AoA, AoD, object); [0044] line 1 (objects)};
determine a quantity of the one or more objects that reflected the EM energy {[0044] (multiple, detected objects, vectors tk, rk)}; 
responsive to the quantity of the one or more objects being one or three {[0045] lines 7-9 (system, configured to, K objects, first K largest singular values of (4), selected as, path, K objects)}, 
determine a monostatic condition exists {[0093] lines 3-4 (measure, channel characteristics, wireless link), 7-8 (line-of-sight, channel condition); [0050] line 23 (k-th strongest path, corresponds to, uk, vk)} and use, for each of the one or three objects, a direct-matching method to determine a respective angle associated with each of the one or three objects {[0063] lines 1-4 (channel responses, every pair, transmitter, receiver, measured, tabulated, across, all range of angles); [0073] (matching); [0074] line 1 (for, any, channel); [0079] lines 16-18 (transmitter, matrix, receiver, matrix); [0083] lines 10-14 (controller, determine, vector, to or from, object, AoD or AoA); [0088] lines 7-13 (determine, closest, selecting, corresponding tabulated, AoA or AoD as AoA or AoD); [0089] lines 1-2 ( determine, range, to, an object, based on, measured channel responses); [0091] lines 4-5 (detect, differentiate, multiple objects)}, the direct-matching method determining a matching angle among the DoA estimates that matches or approximately matches another angle among the DoD estimates {[0050] lines 17-30 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk, AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    , AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ); [0052] lines 10-14 (AWV, in, both, TTX, YRX, close to, AoD and AoA, improve, SNR)}, the monostatic condition corresponding to a DoA estimate being approximately equal to a DoD estimate {[0050] line 23 (k-th strongest path, corresponds to, uk, vk); well known, see support material Yu et al. (J. Yu and J. Krolik, "MIMO adaptive beamforming for nonseparable multipath clutter mitigation," in IEEE Transactions on Aerospace and Electronic Systems, vol. 50, no. 4, pp. 2604-2618, October 2014, doi: 10.1109/TAES.2014.130451. hereafter Yu) page 2605 right column, lines 31-33 (DoD, same as, DoA, direct path, line-of-sight)}; and 
responsive to the quantity of the one or more objects being two {[0045] lines 7-9 (system, configured to, K objects, first K largest singular values of (4), selected as, path, K objects)}: 
determine a potential monostatic condition or a potential bistatic condition exists {[0093] lines 3-4 (measure, channel characteristics, wireless link), 7-8 (line-of-sight, non-line-of-sight, channel condition); [0129] lines 8-10 (determine, non-line-of-sight link state)}, the potential bistatic condition {[0093] lines 3-4 (measure, channel characteristics, wireless link), 8 (non-line-of-sight, channel condition)} corresponding to a DoA estimate not being approximately equal to a DoD estimate {well known, see support material Yu page 2605 right column, lines 34-35 (other arrivals, DoD, does not, equal, DoA)};
for the potential monostatic condition, use, for each of the two objects, the direct-matching method to determine a respective potential angle associated with each of the two objects {[0063] lines 1-4 (channel responses, every pair, transmitter, receiver, measured, tabulated, across, all range of angles); [0073] (matching); [0074] line 1 (for, any, channel); [0079] lines 16-18 (transmitter, matrix, receiver, matrix); [0083] lines 10-14 (controller, determine, vector, to or from, object, AoD or AoA); [0088] lines 7-13 (determine, closest, selecting, corresponding tabulated, AoA or AoD as AoA or AoD); [0089] lines 1-2 ( determine, range, to, an object, based on, measured channel responses); [0091] lines 4-5 (detect, differentiate, multiple objects)}, the respective potential angle matching a first DoA estimate for a first object of the two objects to a first DoD estimate for the first object and a second DoA estimate for a second object of the two objects to a second DoD estimate of the second object, respectively {[0050] lines 17-30 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk, AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    , AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    )};
responsive to the matching error associated with the direct- matching method being less than the other matching error associated with the cross-matching method, determine the monostatic condition exists and output each of the respective potential angles associated with each of the two objects as an angle associated with each of the two objects {[0088] lines 6-10 (controller, determine, values, numerically closest)}; or 
responsive to the matching error associated with the direct- matching method not being less than the other matching error associated with the cross-matching method, determine a bistatic condition exists and output each of the other respective potential angles associated with each of the two objects as the angle associated with each of the two objects {[0088] lines 6-10 (controller, determine, values, numerically closest)}.
However, Emami does not explicitly discloses the angle estimate for the case with two objects in bistatic condition. In the same field of endeavor, Jiang discloses that
responsive to the number of the one or more objects being two {page 5116 left column, line 9 (DOD, DOA, i = 1, 2)}: 
for the potential bistatic condition, use, for each of the two objects, a cross-matching method to determine another respective potential angle associated with each of the two objects, the other respective potential angle of the cross-matching method matching the first DoA estimate for the first object to the second DoD estimate for the second object and the second DoA estimate for the first object to the first DoD estimate for the second object, respectively {pages 5118-5119 section title “C. Pairing Between DOA and DOA” (pairing, between, DOD and DOA, ensure, eigenvectors, aligned, refer to, same, targets, rotated, signal subspace, matrix)};
determine a matching error associated with potential angle pairs determined using the direct-matching method and another matching error associated with other potential angle pairs determined using the cross- matching method {page 5119 right column, line 7 from bottom (estimation errors, θ1, θ2, φ1, φ2); page 5121 left column, lines 1-3 from bottom (square root, estimation errors, DOD, DOA)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Jiang to use angle estimate results from both angle of arrival estimates and angle of departure estimates. Doing so would provide a high-resolution joint angle of arrival and angle of departure estimation to handle unknown correlated background noise because true objects can be detected in both angle of arrival estimates and angle of departure estimates, as recognized by Jiang {page 5113 right column, lines 19-21 from bottom; page 5119 left column lines 1-3 above section “C. Discussion”}.

Regarding claim 2, which depends on claim 1, Emami discloses that in the radar system,
the transmitter array comprises a uniform linear array with the first number of antenna elements spaced apart by a first distance {Fig.11; [0032] lines 14-15 (transmitter, array, arranged in, linear, array); [0031] lines 14-15 (antenna elements, spaced, uniformly)}.

Regarding claim 3, which depends on claims 1-2, Emami discloses that in the radar system, 
the receiver array comprises another uniform linear array with the second number of antenna elements spaced apart by a second distance {Fig.11; [0032] lines 14-15 (receiver, array, arranged in, linear, array); [0031] lines 14-15 (antenna elements, spaced, uniformly)}.

Regarding claim 4, which depends on claims 1-3, Emami discloses that in the radar system,
the first distance and the second distance are a first multiple and a second multiple, respectively, of one half a wavelength of the EM energy transmitted by the transmitter array {[0042] lines 13-16 (transmitter antenna array, receiver antenna array, separation, d, selected, half, wavelength); [0085] lines 4-10 (integer adjacent, antenna array, integer number of, antenna array, spacing, d, according to, equation (5))}.

Regarding claim 6, which depends on claims 1-3, Emami discloses that in the radar system,
a horizontal dimension of the 2D data matrix measures a DoA angular phase using the second distance {[0038] lines 3 (channel matrix H), 7-9 (turning on, receive antenna, column, MRx); [0050] lines 1(relation (2)), 5-7 (MRx = YRx), 29-31 (AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ), 31-32 (W, YRx)}; and 
a vertical dimension of the 2D data matrix measure a DoD angular phase using the first distance {[0038] lines 3 (channel matrix), 5-7 (turning on, transmit antenna, row, MTx); [0050] lines 1 (relation (2)), 5-6 (MTx = XTx), 26-28 (AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ), 31-32 (Z, XTx)}.
{[0043] lines 9 (channel matrix), 11 (d in Eq.(3)); [0044] matrix, one dimension for DoA (rk), one dimension for DoD (tk)}.

Regarding claim 7, which depends on claim 1, Emami discloses that in the radar system,
the one or more processors are configured to determine the DoA estimates and the DoD estimates using at least one of a 2D unitary Estimation of Signal Parameters via 
Rotational Invariance Technique (ESPRIT), a 2D Multiple Signal Classification (MUSIC), or a two-dimensional fast Fourier transform (FFT) beamforming based- function {[0056] lines 1-10 (AoA, AoD, pair-wise for “2D”, MUSIC, ESPRIT, two-dimensional array, angles, corresponding, targets); [0068] lines 13-14 (determine, θt, θr for “2D”, FFT)}.

Regarding claim 8, which depends on claims 1-3, Emami discloses that in the radar system,
the one or more processors are configured to determine the DoD estimates and the DoA estimates as 
a function of a corresponding angular phase, a wavelength of the EM energy transmitted by the transmitter array, and the first multiple or the second multiple, respectively {[0054]}.

Regarding claim 10, which depends on claim 1, Emami discloses that in the radar system, the one or more processors are further configured to, responsive to the quantity of the one or more objects being two: 
determine whether the matching error associated with the direct-matching method is less than a predetermined threshold {[0042] lines 2-3 (singular-value decomposition, SVD); [0051] lines 2-3 from bottom (SVD, small, up to, predetermined, threshold); [0073] matching pursuit; [0088] lines 8-9 (value difference)}; 
responsive to the matching error associated with the direct-matching method being less than the predetermined threshold, determine the monostatic condition exists and output each of the respective potential angles associated with each of the two objects as the angle associated with each of the two objects {[0088] lines 6-10 (controller, determine, values, numerically closest)}; 
However, Emami does not explicitly discloses paring between DoD and DoA. In the same field of endeavor, Jiang discloses that
responsive to the matching error associated with the direct-matching method not being less than the predetermined threshold, proceed to compare the matching error associated with the direct-matching method to the matching error associated with the cross-matching method {pages 5118-5119 section title “C. Pairing Between DOA and DOA” (eigenvectors, two matrices, not, in the same order, pairing, between, DOD and DOA, ensure, eigenvectors, aligned, refer to, same, targets); page 5121 left column, lines 1-3 from bottom (square root, estimation errors, DOD, DOA)};
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Jiang to use angle estimate results from both angle of arrival estimates and angle of departure estimates. Doing so would provide a high-resolution joint angle of arrival and angle of departure estimation to handle unknown correlated background noise because true objects can be detected in both angle of arrival estimates and angle of departure estimates, as recognized by Jiang {page 5113 right column, lines 19-21 from bottom; page 5119 left column lines 1-3 above section “C. Discussion”}.

Regarding claim 11, which depends on claim 1, Emami discloses that in the radar system,
 	the transmitter array and the receiver array are positioned in at least one of an azimuth direction or an elevation direction {[0071] lines 5-7 (two dimensional antenna array, AoA, AoD, include, both, elevation, azimuthal, angles)}.


Regarding claim 13, Emami discloses that a computer-readable storage media comprising computer-executable instructions {[0144] lines 2-3 (non-transitory, machine readable medium, instruction} that, when executed, cause a processor of a radar system {[0144] line 4 executed, by, processors; [0019] line 3 (radar system)} to:
transmit, through a transmitter array of a radar system, electromagnetic (EM) energy, the transmitter array having a first number of antenna elements {[0037] lines 1-2 (transmission antenna array, N antenna elements); [0026] lines 1-10 (transmitter, amplifiers, provide, transmission signal, excite, antenna, transmission beams); [0031] line 5 (GHz band)}; 
receive, from a receiver array of the radar system, EM energy reflected by one or more objects, the receiver array having a second number of antenna elements {[0037] lines 2-3 (receiver antenna array, M antenna elements); [0027] lines 1-7 (receiver, receive, signal, over, antenna); [0045] lines 1-3, objects, transmit wave, reflected}; 
generate, based on the EM energy received at the receiver array, a two-dimensional (2D) data matrix, the 2D data matrix having the first number of rows and the second number of columns {[0037] lines 4-6 (channels, between, transmitter antenna array, receiver antenna array, characterized by, NхM channel matrix), 7-10 (antenna elements, from, transmitter, receiver, turned on, obtain, entries, for, channel matrix)}, the first number of rows corresponding to the first number of antenna elements of the transmitter array, the second number of columns corresponding to the second number of antenna elements of the receiver array {[0037] lines 1-3 (transmitter antenna array, N antenna elements,  receiver antenna array, M antenna elements)}; 
determine, based on the 2D data matrix, direction-of-arrival (DoA) estimates and direction-of-departure (DoD) estimates for the one or more objects {[0019] lines 3-5 (radar, AoD, DoD, object); [0042] lines 1-4 (channel matrix, used to, find, AoA, AoD, object); [0044] line 1 (objects)};
determine a quantity of the one or more objects that reflected the EM energy {[0044] (multiple, detected objects, vectors tk, rk)}; 
responsive to the quantity of the one or more objects being one or three {[0045] lines 7-9 (system, configured to, K objects, first K largest singular values of (4), selected as, path, K objects)}, 
determine a monostatic condition exists {[0093] lines 3-4 (measure, channel characteristics, wireless link), 7-8 (line-of-sight, channel condition); [0050] line 23 (k-th strongest path, corresponds to, uk, vk)} and use, for each of the one or three objects, a direct-matching method to determine a respective angle associated with each of the one or three objects {[0063] lines 1-4 (channel responses, every pair, transmitter, receiver, measured, tabulated, across, all range of angles); [0073] (matching); [0074] line 1 (for, any, channel); [0079] lines 16-18 (transmitter, matrix, receiver, matrix); [0083] lines 10-14 (controller, determine, vector, to or from, object, AoD or AoA); [0088] lines 7-13 (determine, closest, selecting, corresponding tabulated, AoA or AoD as AoA or AoD); [0089] lines 1-2 ( determine, range, to, an object, based on, measured channel responses); [0091] lines 4-5 (detect, differentiate, multiple objects)}, the direct-matching method determining a matching angle among the DoA estimates that matches or approximately matches another angle among the DoD estimates {[0050] lines 17-30 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk, AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    , AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ); [0052] lines 10-14 (AWV, in, both, TTX, YRX, close to, AoD and AoA, improve, SNR)}, the monostatic condition corresponding to a DoA estimate being approximately equal to a DoD estimate {[0050] line 23 (k-th strongest path, corresponds to, uk, vk); well known, see support material Yu page 2605 right column, lines 31-33 (DoD, same as, DoA, direct path, line-of-sight)}; and 
responsive to the quantity of the one or more objects being two {[0045] lines 7-9 (system, configured to, K objects, first K largest singular values of (4), selected as, path, K objects)}:  
determine a potential monostatic condition or a potential bistatic condition exists {[0093] lines 3-4 (measure, channel characteristics, wireless link), 7-8 (line-of-sight, non-line-of-sight, channel condition); [0129] lines 8-10 (determine, non-line-of-sight link state)}, the potential bistatic condition {[0093] lines 3-4 (measure, channel characteristics, wireless link), 8 (non-line-of-sight, channel condition)} corresponding to a DoA estimate not being approximately equal to a DoD estimate {well known, see support material Yu page 2605 right column, lines 34-35 (other arrivals, DoD, does not, equal, DoA)}; 
for the potential monostatic condition, use, for each of the two objects, the direct-matching method to determine a respective potential angle associated with each of the two objects {[0063] lines 1-4 (channel responses, every pair, transmitter, receiver, measured, tabulated, across, all range of angles); [0073] (matching); [0074] line 1 (for, any, channel); [0079] lines 16-18 (transmitter, matrix, receiver, matrix); [0083] lines 10-14 (controller, determine, vector, to or from, object, AoD or AoA); [0088] lines 7-13 (determine, closest, selecting, corresponding tabulated, AoA or AoD as AoA or AoD); [0089] lines 1-2 ( determine, range, to, an object, based on, measured channel responses); [0091] lines 4-5 (detect, differentiate, multiple objects)}, the respective potential angle matching a first DoA estimate for a first object of the two objects to a first DoD estimate for the first object and a second DoA estimate for a second object of the two objects to a second DoD estimate of the second object, respectively {[0050] lines 17-30 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk, AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    , AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    )}; 
responsive to the matching error associated with the direct-matching method being less than the other matching error associated with the cross- matching method, determine the monostatic condition exists and output each of the respective potential angles associated with each of the two objects as an angle associated with each of the two objects {[0088] lines 6-10 (controller, determine, values, numerically closest)}; or  
responsive to the matching error associated with the direct-matching method not being less than the other matching error associated with the cross- matching method, determine a bistatic condition exists and output each of the other respective potential angles associated with each of the two objects as the angle associated with each of the two objects {[0088] lines 6-10 (controller, determine, values, numerically closest)}.
However, Emami does not explicitly discloses the angle estimate for the case with two objects in bistatic condition. In the same field of endeavor, Jiang discloses that
responsive to the number of the one or more objects being two {page 5116 left column, line 9 (DOD, DOA, i = 1, 2)}: 
for the potential bistatic condition, use, for each of the two objects, a cross-matching method to determine another respective potential angle associated with each of the two objects, the other respective potential angle of the cross-matching method matching the first DoA estimate for the first object to the second DoD estimate for the second object and the second DoA estimate for the first object to the first DoD estimate for the second object, respectively {pages 5118-5119 section title “C. Pairing Between DOA and DOA” (pairing, between, DOD and DOA, ensure, eigenvectors, aligned, refer to, same, targets, rotated, signal subspace, matrix)}; 
determine a matching error associated with potential angle pairs determined using the direct-matching method and another matching error associated with other potential angle pairs determined using the cross-matching method {page 5119 right column, line 7 from bottom (estimation errors, θ1, θ2, φ1, φ2); page 5121 left column, lines 1-3 from bottom (square root, estimation errors, DOD, DOA)};
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Jiang to use angle estimate results from both angle of arrival estimates and angle of departure estimates. Doing so would provide a high-resolution joint angle of arrival and angle of departure estimation to handle unknown correlated background noise because true objects can be detected in both angle of arrival estimates and angle of departure estimates, as recognized by Jiang {page 5113 right column, lines 19-21 from bottom; page 5119 left column lines 1-3 above section “C. Discussion”}.

Regarding claim 14, which depends on claim 13, Emami discloses that in the computer-readable storage media, in the radar system,
the transmitter array comprises a uniform linear array with the first number of antenna elements spaced apart by a first distance {Fig.11; [0032] lines 14-15 (transmitter, array, arranged in, linear, array); [0031] lines 14-15 (antenna elements, spaced, uniformly)}; and 
the receiver array comprises another uniform linear array with the second number of antenna elements spaced apart by a second distance {Fig.11; [0032] lines 14-15 (receiver, array, arranged in, linear, array); [0031] lines 14-15 (antenna elements, spaced, uniformly)}.

Regarding claim 16, which depends on claims 13-14, Emami discloses that in the computer-readable storage media, when the instructions are executed, the processor generates the 2D data matrix with:
a horizontal dimension of the 2D data matrix measuring a DoA angular phase using the second distance {[0038] lines 3 (channel matrix H), 7-9 (turning on, receive antenna, column, MRx); [0050] lines 1(relation (2)), 5-7 (MRx = YRx), 29-31 (AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ), 31-32 (W, YRx)}; and 
a vertical dimension of the 2D data matrix measuring a DoD angular phase using the first distance {[0038] lines 3 (channel matrix), 5-7 (turning on, transmit antenna, row, MTx); [0050] lines 1 (relation (2)), 5-6 (MTx = XTx), 26-28 (AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ), 31-32 (Z, XTx)}.
{[0043] lines 9 (channel matrix), 11 (d in Eq.(3)); [0044] matrix, one dimension for DoA (rk), one dimension for DoD (tk)}.

Regarding claim 17, which depends on claim 13, Emami discloses that in the computer-readable storage media, wherein the instructions, when executed, further cause the processor of the radar system to determine the DoD estimates and the DoA estimates as 
a function of a corresponding angular phase, a wavelength of the EM energy transmitted by the transmitter array, and the first multiple or the second multiple, respectively {[0054]}.

Regarding claim 19, which depends on claim 13, Emami discloses that in the computer-readable storage media, wherein the instructions, when executed, further cause the processor of the radar system, responsive to the quantity of the one or more objects being two, to: 
determine whether the matching error associated with the direct-matching method is less than a predetermined threshold {[0042] lines 2-3 (singular-value decomposition, SVD); [0051] lines 2-3 from bottom (SVD, small, up to, predetermined, threshold); [0073] matching pursuit; [0088] lines 8-9 (value difference)}; 
responsive to the matching error associated with the direct-matching method being less than the predetermined threshold, determine the monostatic condition exists and output each of the respective potential angles associated with each of the two objects as the angle associated with each of the two objects {[0088] lines 6-10 (controller, determine, values, numerically closest)}; 
However, Emami does not explicitly discloses paring between DoD and DoA. In the same field of endeavor, Jiang discloses that
responsive to the matching error associated with the direct-matching method not being less than the predetermined threshold, proceed to compare the matching error associated with the direct-matching method to the matching error associated with the cross-matching method {pages 5118-5119 section title “C. Pairing Between DOA and DOA” (eigenvectors, two matrices, not, in the same order, pairing, between, DOD and DOA, ensure, eigenvectors, aligned, refer to, same, targets); page 5121 left column, lines 1-3 from bottom (square root, estimation errors, DOD, DOA)};
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Jiang to use angle estimate results from both angle of arrival estimates and angle of departure estimates. Doing so would provide a high-resolution joint angle of arrival and angle of departure estimation to handle unknown correlated background noise because true objects can be detected in both angle of arrival estimates and angle of departure estimates, as recognized by Jiang {page 5113 right column, lines 19-21 from bottom; page 5119 left column lines 1-3 above section “C. Discussion”}.

Regarding claim 20, Emami discloses that a method {[0018] line 9, method} comprising: 
transmitting, through a transmitter array of a radar system, electromagnetic (EM) energy, the transmitter array having a first number of antenna elements {[0037] lines 1-2 (transmission antenna array, N antenna elements); [0026] lines 1-10 (transmitter, amplifiers, provide, transmission signal, excite, antenna, transmission beams); [0031] line 5 (GHz band)}; 
receiving, from a receiver array of the radar system, EM energy reflected by one or more objects, the receiver array having a second number of antenna elements {[0037] lines 2-3 (receiver antenna array, M antenna elements); [0027] lines 1-7 (receiver, receive, signal, over, antenna); [0045] lines 1-3, objects, transmit wave, reflected}; 
generating, based on the EM energy received at the receiver array, a two-dimensional (2D) data matrix, the 2D data matrix having the first number of rows and the second number of columns {[0037] lines 4-6 (channels, between, transmitter antenna array, receiver antenna array, characterized by, NхM channel matrix), 7-10 (antenna elements, from, transmitter, receiver, turned on, obtain, entries, for, channel matrix)}, the first number of rows corresponding to the first number of antenna elements of the transmitter array, the second number of columns corresponding to the second number of antenna elements of the receiver array {[0037] lines 1-3 (transmitter antenna array, N antenna elements,  receiver antenna array, M antenna elements)}; 
determining, based on the 2D data matrix, direction-of-arrival (DoA) estimates and direction- of-departure (DoD) estimates for the one or more objects {[0019] lines 3-5 (radar, AoD, DoD, object); [0042] lines 1-4 (channel matrix, used to, find, AoA, AoD, object); [0044] line 1 (objects)}; 
determining a quantity of the one or more objects that reflected the EM energy {[0044] (multiple, detected objects, vectors tk, rk)}; 
responsive to the quantity of the one or more objects being one or three {[0045] lines 7-9 (system, configured to, K objects, first K largest singular values of (4), selected as, path, K objects)}, 
determining a monostatic condition exists {[0093] lines 3-4 (measure, channel characteristics, wireless link), 7-8 (line-of-sight, channel condition); [0050] line 23 (k-th strongest path, corresponds to, uk, vk)} and using, for each of the one or three objects, a direct-matching method to determine a respective angle associated with each of the one or three objects {[0063] lines 1-4 (channel responses, every pair, transmitter, receiver, measured, tabulated, across, all range of angles); [0073] (matching); [0074] line 1 (for, any, channel); [0079] lines 16-18 (transmitter, matrix, receiver, matrix); [0083] lines 10-14 (controller, determine, vector, to or from, object, AoD or AoA); [0088] lines 7-13 (determine, closest, selecting, corresponding tabulated, AoA or AoD as AoA or AoD); [0089] lines 1-2 ( determine, range, to, an object, based on, measured channel responses); [0091] lines 4-5 (detect, differentiate, multiple objects)}, the direct-matching method determining a matching angle among the DoA estimates that matches or approximately matches another angle among the DoD estimates {[0050] lines 17-30 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk, AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    , AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ); [0052] lines 10-14 (AWV, in, both, TTX, YRX, close to, AoD and AoA, improve, SNR)}, the monostatic condition corresponding to a DoA estimate being approximately equal to a DoD estimate {[0050] line 23 (k-th strongest path, corresponds to, uk, vk); well known, see support material Yu page 2605 right column, lines 31-33 (DoD, same as, DoA, direct path, line-of-sight)}; and 
responsive to the quantity of the one or more objects being two {[0045] lines 7-9 (system, configured to, K objects, first K largest singular values of (4), selected as, path, K objects)}: 
determining a potential monostatic condition or a potential bistatic condition exists {[0093] lines 3-4 (measure, channel characteristics, wireless link), 7-8 (line-of-sight, non-line-of-sight, channel condition); [0129] lines 8-10 (determine, non-line-of-sight link state)}, the potential bistatic condition {[0093] lines 3-4 (measure, channel characteristics, wireless link), 8 (non-line-of-sight, channel condition)} corresponding to a DoA estimate not being approximately equal to a DoD estimate {well known, see support material Yu page 2605 right column, lines 34-35 (other arrivals, DoD, does not, equal, DoA)};  
for the potential monostatic condition, using, for each of the two objects, the direct-matching method to determine a respective potential angle associated with each of the two objects {[0063] lines 1-4 (channel responses, every pair, transmitter, receiver, measured, tabulated, across, all range of angles); [0073] (matching); [0074] line 1 (for, any, channel); [0079] lines 16-18 (transmitter, matrix, receiver, matrix); [0083] lines 10-14 (controller, determine, vector, to or from, object, AoD or AoA); [0088] lines 7-13 (determine, closest, selecting, corresponding tabulated, AoA or AoD as AoA or AoD); [0089] lines 1-2 ( determine, range, to, an object, based on, measured channel responses); [0091] lines 4-5 (detect, differentiate, multiple objects)}, the respective potential angle matching a first DoA estimate for a first object of the two objects to a first DoD estimate for the first object and a second DoA estimate for a second object of the two objects to a second DoD estimate of the second object, respectively {[0050] lines 17-30 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk, AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    , AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    )};
responsive to the matching error associated with the direct-matching method being less than the other matching error associated with the cross- matching method, determining the monostatic condition exists and outputting each of the respective potential angles associated with each of the two objects as an angle associated with each of the two objects {[0088] lines 6-10 (controller, determine, values, numerically closest)}; or 
responsive to the matching error associated with the direct-matching method not being less than the other matching error associated with the cross- matching method, determining a bistatic condition exists and outputting each of the other respective potential angles associated with each of the two objects as the angle associated with each of the two objects {[0088] lines 6-10 (controller, determine, values, numerically closest)}.
However, Emami does not explicitly discloses the angle estimate for the case with two objects in bistatic condition. In the same field of endeavor, Jiang discloses that
responsive to the number of the one or more objects being two {page 5116 left column, line 9 (DOD, DOA, i = 1, 2)}: 
 for the potential bistatic condition, using, for each of the two objects, a cross-matching method to determine another respective potential angle associated with each of the two objects, the other respective potential angle of the cross-matching method matching the first DoA estimate for the first object to the second DoD estimate for the second object and the second DoA estimate for the first object to the first DoD estimate for the second object, respectively {pages 5118-5119 section title “C. Pairing Between DOA and DOA” (pairing, between, DOD and DOA, ensure, eigenvectors, aligned, refer to, same, targets, rotated, signal subspace, matrix)}; 
determining a matching error associated with potential angle pairs determined using the direct-matching method and another matching error associated with other potential angle pairs determined using the cross-matching method {page 5119 right column, line 7 from bottom (estimation errors, θ1, θ2, φ1, φ2); page 5121 left column, lines 1-3 from bottom (square root, estimation errors, DOD, DOA)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Jiang to use angle estimate results from both angle of arrival estimates and angle of departure estimates. Doing so would provide a high-resolution joint angle of arrival and angle of departure estimation to handle unknown correlated background noise because true objects can be detected in both angle of arrival estimates and angle of departure estimates, as recognized by Jiang {page 5113 right column, lines 19-21 from bottom; page 5119 left column lines 1-3 above section “C. Discussion”}.

Regarding claim 21, which depends on claim 13, Emami discloses that in the computer-readable storage media, 
in the radar system the transmitter array and the receiver array are positioned in at least one of an azimuth direction or an elevation direction {[0071] lines 5-7 (two dimensional array, AoA, AoD, include, elevation, azimuth, angles)}.

Regarding claim 22, which depends on claim 13, Emami discloses that in the computer-readable storage media,
when the instructions are executed, the processor determines the DoA estimates and the DoD estimates using at least one of a 2D unitary Estimation of Signal Parameters via Rotational Invariance Technique (ESPRIT), a 2D Multiple Signal Classification (MUSIC), or a two-dimensional fast Fourier transform (FFT) beamforming based- function {[0068] line 14 (FFT); [0113] lines 2-3 from bottom (two-dimensional, elevation, azimuth); [0116] line 11 (MUSIC, ESPRIT)}.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emami and Jiang as applied to claims 1-4 and 13-14, respectively, above, and further in view of Shi et al. (J. Shi, G. Hu, X. Zhang, F. Sun and H. Zhou, "Sparsity-Based Two-Dimensional DOA Estimation for Coprime Array: From Sum–Difference Coarray Viewpoint," in IEEE Transactions on Signal Processing, vol. 65, no. 21, pp. 5591-5604, 1 Nov.1, 2017, doi: 10.1109/TSP.2017.2739105, hereafter Shi).
Regarding claim 5, which depends on claims 1-4, Emami discloses that in the radar system,
the first multiple or the second multiple is equal to one {[0042] lines 13-16 (transmitter antenna array, receiver antenna array, separation, d, selected, half, wavelength)};
However, Emami and Jiang do not explicitly disclose coprime array. In the same field of endeavor, Shi discloses that
the first multiple and the second multiple are coprime {Fig.1 (M=2, N=3, M and N are coprime); page 5591 title (coprime array)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Emami and Jiang with the teachings of Shi to use coprime array. Doing so would provide larger degrees of freedom and better estimation performance for DoA, DoD estimation because of using coprime array allows performing aperture extension based DOA estimation, as recognized by Shi {page 5592 left column, line 17 (perform, aperture extension based, DOA estimation), lines 16-19 from bottom (larger DOFs, better estimation performance, DoA, DoD, estimation, MIMO)}.

Regarding claim 15, which depends on claims 13-14, Emami discloses that in the computer-readable storage media, in the radar system:
the first distance and the second distance are a first multiple and a second multiple, respectively, of one half a wavelength of the EM energy transmitted by the transmitter array {[0042] lines 13-16 (transmitter antenna array, receiver antenna array, separation, d, selected, half, wavelength); [0085] lines 4-10 (integer adjacent, antenna array, integer number of, antenna array, spacing, d, according to, equation (5))}; and 
the first multiple or the second multiple is equal to one {[0042] lines 13-16 (transmitter antenna array, receiver antenna array, separation, d, selected, half, wavelength)} 
However, Emami and Jiang do not explicitly disclose coprime array. In the same field of endeavor, Shi discloses that
the first multiple and the second multiple are coprime {Fig.1 (M=2, N=3, M and N are coprime); page 5591 title (coprime array)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Emami and Jiang with the teachings of Shi to use coprime array. Doing so would provide larger degrees of freedom and better estimation performance for DoA, DoD estimation because of using coprime array allows performing aperture extension based DOA estimation, as recognized by Shi {page 5592 left column, line 17 (perform, aperture extension based, DOA estimation), lines 16-19 from bottom (larger DOFs, better estimation performance, DoA, DoD, estimation, MIMO)}.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Emami and Jiang as applied to claim 1 above, and further in view of Ishikawa (U.S. Patent No. 2020/0355816, hereafter Ishikawa).
Regarding claim 12, which depends on claim 1, Emami and Jiang do not disclose radar system installed on automobile. In the same field of endeavor, Ishikawa discloses that in the radar system,
the radar system is configured to be installed on an automobile {[0029] lines 5-6 (radar device, placed on, automobile)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the install location in the combination of Emami and Jiang with the teachings of Ishikawa to install radar system on automobile. Doing so would measure distance, relative velocity, and direction of a target upon receiving signal reflected from the target, as recognized by Ishikawa {[0003] lines 1-4}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648